Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a container.
II. Claim 7, drawn to a method of gluing and folding a container.

The inventions of group II and group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product could be molded in that shape, instead of folded and glued.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for group I is largely a visual search in B65H35/0086 and B26D1/045,065.  The search for group II would require a separate text search for gluing and folding.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Michael Friscia on 08 Nov 21, a provisional election was made without traverse to prosecute the invention of group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  7 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner notes that no IDS has been filed in this case, even though numerous patents are of record in the parent cases.  The art in those parent cases has been reviewed.  If Applicant would like that art to appear on the face of any patent issued herewith, an IDS should be filed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Turvey et al.(2005/0005755), Pavlik et al.(2007/0000935) and Antal et al.(7,406,904).

“A container for roll-dispensed stock, comprising: a container body including a front wall, a rear wall, a bottom wall, and first and second side walls forming an enclosure to receive a roll of roll-dispensed stock, the rear wall having a greater height than the front wall; a support wall joined to a top edge of the front wall and disposed at an angle thereto”
	This container shape is known, as seen in Turvey’s figure 16 and Pavlik’s figure 13.
	Both Turvey and Pavlik have upper openings for the worksheet outlet, but these openings are not bounded by the cutter support wall, side walls and rear wall.
	Antal shows in figure 1 that it is known for the worksheet outlet to be bounded by the cutter support wall, side walls and rear wall.  It would have been obvious to one of ordinary skill to have modified Turvey or Pavlik to have their worksheet outlets openings be bounded by the cutter support wall, side walls and rear wall, as taught by Antal, since this is known for the same purpose.
	Both Turvey and Pavlik have cutter rails on the angled support wall, but are missing the details of the elongate slot with the rail recessed therein.
	Antal shows these features in figure 5 (and other figures), as follows;
	an elongated slot (see figure 5) extending through the support wall (16a) and along a length thereof, a track positioned within the elongated slot, the track including: 
i) a rail (10) having a bottom wall (see figure 5) and first and second vertical walls (see figure 5) extending from the bottom wall, the rail sized to the width of the slot (see figure 5); and 
ii) first and second flanges (see figure 5) extending away from the first and second vertical walls, the first and second flanges positioned adjacent to upper edges of the first and second vertical walls (see figure 5), the first and second flanges bear on the support wall (see figure 5), the first and second flanges support the rail within the elongated slot (see figure 5), the rail recessed within the container body (see figure 5); and a cutter assembly (30) positioned within the track, the cutter assembly including a base, a blade housing, and a blade (see figure 5), the base slidably retained within the rail and below the support wall (see figure 5).
	It would have been obvious to one of ordinary skill to have further modified Turvey or Pavlik by employing Antal’s cutter rail in-the-slot, since this is known for the same purpose and since is protects the rail (more inside the container).
	With respect to claim 2, note in Antal’s figure 5 how the flanges are perpendicular to the vertical rail walls.
	
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Turvey et al.(2005/0005755), Pavlik et al.(2007/0000935) and Antal et al.(7,406,904), as set forth above, and further in view of Nichols et al.(2004/0040429)
As for claim 4, see the analysis of claim 1 above, and it is further noted that Turver and Pavlik lack the end cap with at least one finger in the rail.  Examiner takes Official Notice that it is known for cutter rails to have end caps with a finger inserted in the end of the rail.  An example of this is Nichols (see end caps 46,48, with fingers 38,42.  Additional examples can be provided if challenged, as this is common.  It would have been obvious to one of ordinary skill to have provided the modified Pavlik or 
With respect to claim 5, note in Antal’s figure 5 how the flanges are perpendicular to the vertical rail walls.

Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Made of record but not relied on numerous patent publications showing pertinent containers, in particular angled support walls, and details of the cutter rails.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724